Citation Nr: 0604509	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back injury.

2.  Entitlement to service connection for acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1979 to 
December 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in March 2004.  


FINDINGS OF FACT

1.  Service connection for low back injury was denied by an 
October 1999 rating decision; a substantive appeal was not 
received to perfect the appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
injury has not been received since the October 1999 rating 
decision. 

3.  Any acquired psychiatric disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current acquired psychiatric disorder 
otherwise related to such service or to any incident during 
service. 

4.  The veteran's personality disorders are not disabilities 
for VA compensation purposes.

CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied 
entitlement to service connection for low back injury, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  No new and material evidence has been received since the 
October 1999 rating decision denying service connection for 
low back injury; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty service, nor may the 
service incurrence of an acquired psychiatric disorder by 
presumed.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for personality disorder is precluded 
by governing regulations.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as hi own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2003 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 2, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
May 2003 VCAA letter also advised the veteran that he needed 
to provide new and material evidence in order for the RO to 
reopen his low back injury claim.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, Texas Department of Corrections 
treatment records, and VA treatment records.  With respect to 
the issue of low back injury, the veteran was afforded a VA 
examination in August 1999, prior to the October 1999 rating 
decision by the RO.  Further, with respect to entitlement to 
service connection for acquired psychiatric disorder, where 
there is no showing of a disorder in service, a VA medical 
examination is not necessary.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

II.  Service Connection Claims

The issue to reopen the veteran's claim for low back injury 
involves an underlying claim of service connection.  The 
veteran is also claiming service connection for acquired 
psychiatric disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1101; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

New and Material Evidence to Reopen Claim for Low Back Injury

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in April 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

A claim for service connection for low back injury was denied 
by the RO in an October 1999 rating decision.  This claim had 
also been previously denied in rating decisions dated June 
1995 and July 1994.  The veteran was informed of the October 
1999 rating decision, and he filed a notice of disagreement 
to initiate an appeal in September 2000.  The RO issued a 
statement of the case in October 2000.  The veteran failed to 
file a substantive appeal within 60 days of the statement of 
the case.  Thus, the veteran's appeal was never perfected.  
Under the circumstances, the Board finds that the October 
1999 rating decision became final.  38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the October 1999 rating 
decision consisted of the veteran's service medical records, 
treatment records from the Texas Department of Corrections 
(TDC) from December 1986 to August 1993, VA treatment records 
from August 1981 to March 1985 and from September 1993 to 
April 1999, and an August 1999 VA examination.  

The veteran's service medical records from May 1979 to 
September 1979 showed continuing complaints for low back pain 
and a diagnosis of a sprain in July 1979.  However, an 
October 1979 psychiatric evaluation while in service 
diagnosed the veteran with passive aggressive personality 
disorder and determined that the veteran expressed his anger 
by somatization i.e. low back pain.  The examiner recommended 
that the veteran be administratively separated for his 
passive aggressive personality disorder.  This was also noted 
on the veteran's November 1979 examination for discharge.  
The November 1979 examination and contemporaneous medical 
history also noted the low back pain, but indicated the 
marked psychological overlay.  Records from the TDC noted 
intermittent complaints of low back pain; however an x-ray 
taken in March 1989 showed a normal lumbosacral spine, except 
for increased lumbar curve.  VA treatment records starting in 
September 1993 showed continuing complaint of low back pain 
as well as degenerative changes of the lumbar spine.  The 
August 1999 VA examination report indicated that the 
veteran's service medical records and claims file were 
reviewed.  The examination report indicated that the veteran 
had mild degenerative disease of the lumbar spine at L5-S1.  
The examiner found that it was far more likely that the 
veteran's complaints of low back pain are due to his tendency 
toward somatization and passive aggressive tendencies than to 
any physical objective injury that may have occurred while he 
was in service.  Thus, the RO denied the claim because the 
examiner's findings were the same as the diagnosis found in 
the veteran's service medical records.

The only additional evidence submitted since the October 1999 
rating decision is VA treatment records dated September 1999 
to June 2003.  Again, these treatment records showed 
continuing complaints of low back pain and degenerative 
changes of the lumbar spine.  Nevertheless, since these 
records do not include any new diagnosis for the veteran's 
low back pain or any additional etiological opinions relating 
any current disability to service, this evidence cannot be 
considered new because it is redundant of evidence already in 
the record at the time of the last final rating decision, 
specifically previous VA treatment records and examination.  
Further, the evidence is not material because it does not 
relate to an unestablished fact, such as whether there is a 
nexus between any inservice low back injury and the veteran's 
current low back disability, which is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for low back injury is not reopened.  38 U.S.C.A. § 5108. 


Service Connection for Acquired Psychiatric Disorder

The veteran is also claiming service connection for an 
acquired psychiatric disorder.  As previously stated, while 
in service the veteran was diagnosed with passive aggressive 
personality disorder and, in turn, was administratively 
discharged.  There was no objective finding of any acquired 
psychiatric disorder and in his November 1979 medical 
history, the veteran expressly denied frequent trouble 
sleeping; depression or excessive worry; or nervous trouble 
of any sort.

TDC treatment records showed treatment for adjustment 
disorder and depressed mood from March 1992 to July 1992, 12 
years after the veteran's release from service.  Further, VA 
treatment records from February 1997 to December 2001 
indicated that the veteran had an anxiety disorder, not 
otherwise specified.   

However, a June 2003 VA psychiatric assessment diagnosed the 
veteran with antisocial personality disorder, with a notation 
to rule out malingering.  There are no further VA treatment 
records after this date as the veteran was banned from 
further treatment at the VA center, except for cases of 
emergency.  

Based on the evidence of record, service connection for 
acquired psychiatric disorder is not warranted.  There is no 
evidence of any acquired psychiatric disorder in service or 
within one year after.  The veteran himself expressly denied 
any symptoms in his November 1979 medical history.  The first 
medical evidence of record concerning any acquired 
psychiatric disorder is a TDC treatment record for adjustment 
disorder and depression in March 1992, 12 years after the 
veteran's discharge from service so there is no supporting 
evidence of a continuity of pertinent symptomatology.  
Moreover, the veteran's current diagnosis appears to be 
antisocial personality disorder, which is not an acquired 
psychiatric disorder.  Thus, a preponderance of the evidence 
is against a finding of service connection for any acquired 
psychiatric disability, nor may the service incurrence of any 
acquired psychiatric disorder be presumed.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Moreover, in service the veteran was diagnosed with passive 
aggressive personality disorder and in June 2003, he was 
diagnosed with antisocial personality disorder.   Personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet.App. 510, 516 (1996).


ORDER

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


